        Case 4:20-cv-01983-YGR Document 47 Filed 03/29/21 Page 1 of 2




 1   Jonathan D. Baker (SBN 196062)
     jdbaker@dickinsonwright.com
 2   Craig Y. Allison (SBN 161175)
     callison@dickinsonwright.com
 3
     DICKINSON WRIGHT RLLP
 4   800 W. California Avenue, Suite 110
     Sunnyvale, CA 94086
 5   Phone: 408-701-6200
     Fax: 844-670-6009
 6
     Attorneys for Plaintiffs Hanon Systems,
 7
     Hanon Systems USA, LLC,
 8   Hanon Systems Deutschland GmbH,
     Hanon Systems (Dalian) Co., Ltd., and
 9   Hanon Jie Xi Si Systems (Nanjing) Co., Ltd.
10

11                                 UNITED STATES DISTRICT COURT
                                  NORTHERN DISTRICT OF CALIFORNIA
12
                                          OAKLAND DIVISION
13

14 HANON SYSTEMS, HANON SYSTEMS                         Case No.: 20-cv-01983-YGR
15 USA, LLC, HANON SYSTEMS
   DEUTSCHLAND GMBH, HANON                              PLAINTIFFS’ RESPONSE TO ORDER
16 SYSTEMS (DALIAN) CO., LTD., and                      SETTING DEADLINE FOR MOTION TO
   HANON JIE XI SI SYSTEMS (NANJING)                    STRIKE JURY DEMAND
17 CO., LTD.

18                  Plaintiffs,                         Hon. Yvonne Gonzalez Rogers
19
            v.
20
   BYTON NORTH AMERICA
21 CORPORATION,

22                  Defendants.
23

24          On March 23, 2021, the Parties submitted their Second Updated Joint Case Management
25 Statement, in which Plaintiffs stated that they anticipated filing a motion to strike Defendant’s jury

26 demand prior to trial based on a jury waiver clause in the Parties’ substantive contract at issue.

27

28
     RESPONSE TO ORDER SETTING DEADLINE                 1                   Case No. 20-cv-01983-YGR
        Case 4:20-cv-01983-YGR Document 47 Filed 03/29/21 Page 2 of 2




 1          On March 26, 2021, the Court entered an Order Setting Deadline for Motion to Strike Jury

 2 Demand stating, “In light of the current restrictions stemming from the COVID-19 pandemic,

 3 resolution of whether this case will be tried to the bench or a jury is required forthwith. Plaintiffs

 4 shall file their motion within 14 days of this Order if they intend to move to strike the jury

 5 demand.”

 6          While conducting research for Plaintiffs’ motion to strike, Plaintiffs’ counsel became

 7 aware of the Ninth Circuit Court of Appeals’ controlling ruling in In re Cty. of Orange, 784 F.3d

 8 520, 532 (9th Cir. 2015), which likely precludes this Court from enforcing the contractual jury

 9 waiver clause at issue.

10          Accordingly, Plaintiffs respectfully advise the Court that they will not file a motion to

11 strike Defendant’s jury demand.

12

13 DATED: March 29, 2021                          /s/ Doron Yitzchaki
                                                  Doron Yitzchaki (Michigan Bar #P72044)
14                                                Admitted Pro Hac Vice
                                                  DICKINSON WRIGHT PLLC
15                                                350 S. Main Street, Suite 300
                                                  Ann Arbor, MI 48104
16                                                Phone: 734-623-1947
                                                  dyitzchaki@dickinsonwright.com
17
                                                  -and-
18
                                                  Jonathan D. Baker (SBN 196062)
19                                                jdbaker@dickinsonwright.com
                                                  Craig Y. Allison (SBN 161175)
20                                                callison@dickinsonwright.com
                                                  DICKINSON WRIGHT RLLP
21
                                                  800 W. California Avenue, Suite 110
22                                                Sunnyvale, CA 94086
                                                  Phone: 408-701-6200
23                                                Fax: 844-670-6009

24                                                Attorneys for Plaintiffs
25

26

27

28

     RESPONSE TO ORDER SETTING DEADLINE                   2                  Case No. 20-cv-01983-YGR
